Citation Nr: 0014623	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by symptoms involving the skin, including a groin 
rash.

Entitlement to service connection for an undiagnosed illness 
manifested by headaches, fatigue, insomnia, and syncopal 
episodes.

Entitlement to service connection for an undiagnosed illness 
manifested by neck pain.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1981 to April 
1992, including a tour in the Southwest Asia theater during 
the Persian Gulf War (PGW) from December 10, 1990, to June 
14, 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from February 1994 and later RO decisions that denied service 
connection for an undiagnosed illness manifested by low back 
pain, an undiagnosed illness manifested by symptoms involving 
the respiratory system, plantar warts of the right foot, 
bilateral hearing loss, hypertension, a psychiatric 
disability, prostatitis, and the 3 conditions shown on the 
first page of this decision.  An October 1998 RO rating 
decision granted service connection for major depression with 
post traumatic stress disorder and prostatitis, and an 
October 1999 Board decision denied service connection for the 
first 5 conditions noted in this paragraph.  In October 1999, 
the Board also remanded the case to the RO for additional 
action with regard to the three issues listed on the first 
page of this decision.  The only issues now for appellate 
consideration are those three issues.



FINDINGS OF FACT

1.  The veteran skin problems are due to diagnosed 
conditions; and his tinea cruris had its onset in service.

2.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by headaches, fatigue, 
insomnia, and syncopal episodes.

3.  The veteran's neck pain is due to a diagnosed condition 
or conditions; muscular neck spasms in service were acute and 
transitory, resolved with residual disability, and are 
unrelated to his current cervical spine disorder first found 
many years after service.


CONCLUSIONS OF LAW

1.  Tinea cruris was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for an undiagnosed 
illness manifested by headaches, fatigue, insomnia, and 
syncopal episodes is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  A cervical spine disorder, including an undiagnosed 
illness manifested by neck pain and degenerative arthritis of 
the cervical spine, was not incurred in or aggravated by 
active service; nor may a cervical spine disorder be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Undiagnosed Illness Manifested 
by Symptoms Involving the Skin, Including a Groin Rash

The veteran had active service from February 1981 to April 
1992, including a tour in the Southwest Asia theater during 
the PGW from December 10, 1990, to June 14, 1991.

Service medical records show that the veteran was seen for 
skin problems.  A report of his treatment in September 1984 
reveal that he was seen for complaints of a jock rash.  The 
assessment was fungal rash of crotch (tinea cruris).  A 
report of his treatment in September 1987 show that he was 
seen for a rash on his left arm and both legs with itching.  
The assessment was bug bites.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The salient medical reports with regard to the conditions 
being considered in this appeal will be discussed in the 
following paragraphs in the appropriate sections of this 
decision.

The veteran underwent a VA skin examination in June 1992.  He 
gave a history of cutaneous problems, including tinea cruris, 
since service.  There was residual post inflammatory pigment 
changes in the thigh, bilaterally, and the tow webs of his 
distal tunneling dystrophy of the toenails and maceration of 
the scale in the tow webs.  The diagnoses were tinea pedis 
and unguium, and tinea cruris by history that may be a 
component of intertriginous dermatitis, although this was 
inactive at the time of this examination.

The veteran underwent a VA medical examination for PGW 
veterans in October 1996.  His skin was normal. 

A VA medical report of the veteran's outpatient treatment in 
October 1997 shows the presence of tinea cruris.

The veteran and his wife testified at a hearing in April 
1998.  The testimony was to the effect that the veteran was 
exposed to hardships during the PGW, including exposure to 
the smoke from burning oil fires.

The veteran's claim for service connection for an undiagnosed 
illness manifested by symptoms involving the skin, including 
a groin rash, is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

In this case, the evidence shows that the veteran's skin 
problems are related to diagnosed skin conditions.  Hence, 
the provisions of 38 C.F.R. § 3.317 for granting service 
connection for various undiagnosed illnesses are not for 
application.

Service medical records show that the veteran was seen for 
tinea cruris in 1984 and he gave a history of this condition 
at a VA medical examination in 1992, shortly after separation 
from service.  Tinea pedis and unguium were found at the 1992 
VA medical examination, but not tinea cruris.  Nor was a skin 
condition found at the veteran's medical examination for PGW 
veteran's in 1996.  Tinea cruris, however, was again found at 
the time of his VA outpatient treatment in October 1997.

The Board notes the veteran's testimony with regard to 
hardships while in service, but in order to establish service 
connection for a skin condition the evidence must demonstrate 
the presence of it and link it to an incident of service.  
The overall evidence indicates that the veteran has had tinea 
cruris since 1984 that is sometimes inactive as noted on the 
report of his June 1992 VA skin examination.  After 
consideration of all the evidence, the Board finds it shows 
that the veteran's tinea cruris had its onset in service and 
that service connection is warranted for this condition.

II.  Service Connection for an Undiagnosed Illness Manifested 
by Headaches, Fatigue, Insomnia, and Syncopal Episodes

A private medical report shows that the veteran was seen in 
the emergency room of a hospital in March 1990 for complaints 
of passing out.  The diagnosis was anxiety reaction.

Service medical records shows that the veteran was seen in 
January 1991 for complaints of headaches and productive 
cough.  The assessment was viral syndrome.

The veteran underwent various VA medical examinations in 
1992.  He complained of headaches.  Objective indicators of 
headaches were not found at these examinations.

A VA report of the veteran treatment in April 1992 shows that 
he was seen for various complaints, including headaches.  The 
diagnoses were headaches and syncope.  He was recommended for 
neurological evaluation, treatment with medication, and 
treatment in the mental hygiene clinic.  

At the veteran's medical examination for PGW veterans in 
October 1996, a condition manifested by signs or symptoms of 
headaches, fatigue, insomnia, and syncopal episodes was not 
found.

A VA report of the veteran's outpatient treatment in April 
1997 shows that he was seen for various complaints, including 
daytime sleepiness.  He was recommended for psychological and 
psychiatric evaluation.  

A VA report of the veteran's outpatient treatment in 
September 1997 show that he was seen for various complaints, 
including headaches.  The assessments included a 
genitourinary condition and depression with anxiety.

The veteran and his wife testified at a hearing in April 
1998.  The testimony was to the effect that the veteran was 
exposed to hardships during the PGW, including exposure to 
the smoke from burning oil fires.

VA reports of the veteran's psychological evaluation in May 
1998 and psychiatric examination in June 1998 show diagnoses 
of post-traumatic stress disorder and major depression.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for an undiagnosed illness manifested 
by headaches, fatigue, insomnia, and syncopal episodes; that 
is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the PGW; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 (May 
3, 1999).

With respect to the 2nd and 4th elements, VAOPGCPREC 4-99 
indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the 4th element, although lay evidence 
may be sufficient in cases where the nexus between the 
chronic disability and the undiagnosed illness is capable of 
lay observation.

For purposes of the 2nd and 3rd elements, VAOPGCPREC 4-99 
indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type that would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 3rd 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  While the evidence 
indicates that the veteran sustained hardships in service, it 
does not show that he actually engaged in combat with the 
enemy while in the PGW, and the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this case.  The 
evidence, however, does show that he had headaches while in 
service.

Testimony received in 1998 indicates that the veteran was 
exposed to the smoke of burning oil fires while in the PGW, 
but the evidence does not show objective indicators of an 
undiagnosed illness manifested by headaches, fatigue, 
insomnia, and syncopal episodes.  While the evidence 
indicates that the veteran has been seen for such symptoms, 
they have been generally related to his psychiatric 
disorders, and service-connection has been granted for these 
disorders.  At VA medical examinations, including a medical 
examination in 1996 for former PGW veterans, signs or 
symptoms of an undiagnosed illness manifested by headaches, 
fatigue, insomnia, and syncopal episodes were not found.

In this case, the Board finds that the veteran has not 
submitted objective indicators of an undiagnosed illness 
manifested by headaches, fatigue, insomnia, and syncopal 
episodes.  Hence, his claim for service connection for such a 
condition is not plausible, and it is denied as not well 
grounded.  VAOPGCPREC 4-99.

III.  Service Connection for an Undiagnosed Illness 
Manifested by Neck Pain

Service medical records show that the veteran was seen in 
April and May 1981 for complaints of a stiff neck.  The 
assessment in April 1981 was muscular neck pain.  A report of 
his treatment on May 25 notes a history of complaints of a 
stiff neck for 2 months that never seemed to go away.  The 
assessment was muscular neck spasm.  On May 26 and May 29, he 
was again seen for unresolved muscle neck strain.

The veteran underwent a VA orthopedic examination in October 
1993.  He gave a history of an occasional sore neck.  Forward 
flexion of the cervical spine was to 80 degrees, lateral 
rotation was to 85 degrees, and extension was to 20 degrees.  
Radicular signs were not present and there were no 
neurological deficits.  The diagnosis was cervical musculo-
skeletal strain with normal examination.  The examiner found 
no need to take X-rays of the cervical spine.

At the veteran's medical examination for PGW veteran's in 
October 1996, X-rays of the cervical spine revealed mild 
degenerative change at C3-4, C4-5, and C6-7 as evidence by 
orthopedic spurring.  There was some loss of normal cervical 
lordosis that could represent some muscular spasm.  The 
impression was mild degenerative change in the cervical spine 
with possible muscular spasm.

The veteran and his wife testified at a hearing in April 
1998.  The testimony was to the effect that the veteran was 
exposed to hardships during the PGW, including exposure to 
the smoke from burning oil fires.

The veteran's claim for service connection for an undiagnosed 
illness manifested by neck pain is well grounded, meaning it 
is plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

The evidence shows that the veteran's neck pain is due to a 
diagnosed disorder.  Hence, the provisions of 38 C.F.R. 
§ 3.317 noted in Section I of this decision are not for 
application.

The service medical records show that the veteran was seen 
for seen for muscular neck spasm in 1981 and at a medical 
examination in 1993 he complained of a sore neck.  The 
examiner noted the presence of cervical musculo-skeletal 
strain at the 1993 VA medical examination, but indicated that 
the examination of the veteran's cervical spine was normal 
and that X-rays of the cervical spine were not required.  At 
the 1996 medical examination for former PGW veterans, that 
included X-rays of the cervical spine, mild degenerative 
changes in the cervical spine were noted, as well as cervical 
lordosis, that could represent some muscular spasm.  
Testimony indicates that the veteran was exposed to hardships 
during the PGW, but the evidence does not link the veteran's 
current neck disorder to an incident of service.  

The overall evidence reveals that the veteran was seen for a 
stiff neck in 1981, but fails to show continous treatment for 
neck problems after that time.  The medical evidence 
indicates that the veteran's neck was essentially normal at a 
VA medical examination in 1993, and the post-service medical 
records do not show the presence of a chronic neck condition 
until 1996.  38 C.F.R. § 3.303(b).  Under the circumstances, 
the Board finds that the veteran's muscular neck spasms in 
service were acute and transitory, resolved without residual 
disability, and are unrelated to his current neck disorder, 
first found many years after service.  Nor does the evidence 
causally relate the veteran's current neck disorder to an 
incident of service.

The preponderance of the evidence is against the claim for 
service connection for the veteran's neck disorder, including 
an undiagnosed illness manifested by neck pain, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinea cruris is granted.

The claim for service connection for an undiagnosed illness 
manifested by headaches, fatigue, insomnia, and syncopal 
episodes is denied as not well grounded.

Service connection for a cervical spine disorder, including 
an undiagnosed illness manifested by neck pain, is denied.


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals


 

